Citation Nr: 0843814	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 7, 
2004, for the grant of an increased disability evaluation for 
muscular lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1975 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In a September 1986 rating decision, the veteran was 
denied a compensable disability evaluation for his service-
connected muscular lumbosacral strain.

2.  The veteran did not appeal the September 1986 rating 
decision, therefore it is final.

3.  In January 2004, the RO accepted correspondence on the 
veteran's behalf as an informal claim for an increased 
disability evaluation. 

4.  In a May 2004 rating decision, the RO assigned a 10 
percent disability evaluation for the veteran's muscular 
lumbosacral strain, effective January 7, 2004, the date of 
the claim for the increased rating. 

5.  There is no communication from the veteran or his 
representative prior to January 7, 2004 that constitutes a 
claim for a claim for an increased rating for a service-
connected muscular lumbosacral strain.

6.  The veteran's service-connected muscular lumbosacral 
strain increased in severity to warrant a 10 percent 
disability rating on January 7, 2004, but no earlier. 




CONCLUSION OF LAW

The criteria for an effective date prior to January 7, 2004 
for an increased evaluation for a muscular lumbosacral strain 
have not been met. 38 U.S.C.A. § 5101, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.151, 3.155, 
3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive. See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

The Merits of the Claim

In an October 1980 rating decision, the veteran was granted 
service connection for a muscular lumbosacral strain, and 
assigned a noncompensable disability evaluation effective 
June 6, 1980, the day after his release from active duty. The 
veteran did not appeal the October 1980 decision, and 
therefore it is final.

In a September 1986 rating decision, the veteran was denied a 
compensable disability evaluation for his service-connected 
muscular lumbosacral strain. The veteran did not appeal the 
September 1986 rating decision, therefore it is final.

In January 2004, the RO accepted correspondence on the 
veteran's behalf from his congressman as an informal claim 
for an increased disability evaluation. 

The veteran was granted an increased disability evaluation of 
10 percent for his service-connected muscular lumbosacral 
strain in a May 2004 rating decision, effective January 7, 
2004, the date of the claim for an increased rating. 

The veteran contends that the effective date for an increased 
rating should be June 6, 1980, as his condition has existed 
since service and therefore, he is entitled to benefits from 
the day of discharge. (See veteran's statement of July 24, 
2004).
 
The Board initially notes that it construes the July 2004 
statement of the veteran requesting retroactive benefits 
(i.e., an earlier effective date) as a notice of disagreement 
with the assigned effective date in the May 2004 rating 
decision, as the veteran filed his response as to the 
effective date within one year of the issuance of the rating 
decision. As such, the Board does not consider the July 2004 
statement by the veteran to be a freestanding claim for an 
earlier effective date. See Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006) (one cannot raise a "freestanding" claim for 
an earlier effective date, because recognition of such a 
concept "vitiates the rule of finality.").

The veteran contends that his entitlement to a 10 percent 
disability evaluation for his muscular lumbosacral strain 
should be effective earlier than January 7, 2004.  Service 
connection for a muscular lumbosacral strain was originally 
granted in an October 1980 rating decision, a noncompensable 
evaluation was assigned. Subsequently, in a September 1986 
rating decision, the veteran was denied a compensable 
disability evaluation for his service-connected muscular 
lumbosacral strain. The veteran did not appeal the October 
1980 or September 1986 rating decisions, therefore, these 
rating decisions are therefore final and no appropriate 
collateral attack of these decisions has been initiated. See 
38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) [pursuant to 38 U.S.C. § 7105, a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2008). "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992). Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2008).

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110. Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400 (2008). 

However, in cases involving a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim. See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
See Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992). 
When considering the appropriate effective date for an 
increased rating, VA must consider the evidence of disability 
during the period one year prior to the application. See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

For the veteran to be entitled to an earlier effective date 
for his lumbar strain, there would have to be some 
communication from the veteran or some clinical evidence 
contained in the claims file that could be reasonably 
construed as an informal claim for an increased rating dated 
before January 7, 2004.

After careful consideration of the evidence, the Board finds 
that it is not factually ascertainable that the veteran's 
disability increased in severity to warrant a 10 percent 
disability rating for a lumbar strain in the one year period 
prior to the January 7, 2004 claim as there is no earlier 
treatment records which could be asserted as an earlier 
informal claim. The medical record contains no evidence of an 
increase in severity of symptoms prior to the veteran's claim 
for an increase in January 2004. 

As noted above, if the competent medical evidence of record 
does not factually establish that an increase in disability 
occurred in the one year period prior to the date the claim 
for increase was filed, then the effective date of the 
increased rating shall be the date of the claim, or the date 
the increase in severity actually occurred, whichever is 
later.

The Board has established that the veteran's claim of 
entitlement to an increased rating for a lumbar strain was 
filed on January 7, 2004. The competent medical evidence of 
record shows an increase in severity of symptoms during an 
April 1, 2004 VA examination. As such, the appropriate 
effective date for the veteran's disability evaluation is 
April 1, 2004, however, as the RO has assigned an effective 
date of January 7, 2004, the Board will not disturb the RO's 
finding. 

As such, the Board finds that preponderance of the evidence 
is against the claim for an earlier effective date. 
Therefore, the benefit-of-the doubt doctrine is inapplicable 
and the claim for an earlier effective date than January 7, 
2004 must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to an effective date earlier than January 7, 2004 
for an increased rating for a muscular lumbosacral strain, is 
denied.


___________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


